Bloodworth, J.
(a) In a ground of the motion for a new trial which complains of the admission of testimony it must appear how the testimony which was admitted over objection was material and how its admission could have been hurtful to the plaintiff in error. Hunter v. State, 148 Ga, 566 (2).
(6) “Objections to the admission of testimony are insufficient where no specific ground of objection is stated. An objection on the ground that the testimony is ‘not competent,’ or is ‘inadmissible,’ is not sufficient.” Parker v. State, 28 Ga. App. 673 (112 S. E. 908). See Citizens Banking Co. v. Jones, 34 Ga. App. 427 (119 S. E. 910), and cit. Under the rulings in the foregoing cases this court is not called upon to consider the assignment of error in ground 1 which alleges that the court erred in admitting certain evidence which was alleged to be “irrelevant and immaterial,” and to be “also inadmissible.” See also Martin v. State, 35 Ga. App. 575 (2a), (134 S. E. 185).
2. The charge was full and fair and covered the issues made, and is not subject to attack, for any of the alleged errors either of omission or commission, made on it.
3. There is a sharp conflict between the evidence of the witnesses for the plaintiff and those of the defendant. Whenever this is true it must be left to a jury of the vicinage to reconcile the conflict. By their verdict the jury have settled the issues in favor of the plaintiff. The judge who tried the case has approved the verdict, and in such cases this court never interferes with the discretion of the trial court in refusing to set aside the verdict of the jury.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.